EXHIBIT 10.36

 

Project Addendum

 

THIS PROJECT ADDENDUM (the “Project Addendum”) is made and entered into as of
March 7, 2005 (the “Effective Date”) by and between PPD DEVELOPMENT, LP, , a
Texas limited partnership, with its principal executive offices located at 3151
South 17th Street, Wilmington, North Carolina 28412 (“PPD”) and CORAUTUS
GENETICS, INC., a Delaware corporation, with its principal executive offices
located at 75 Fifth Street, NW, Suite 313, Atlanta, GA 30308 (“Sponsor”).

 

WHEREAS, PPD and Sponsor entered into a certain Master Services Agreement
(“Agreement”) dated March 7, 2005; and

 

WHEREAS, pursuant to Section 1of the Agreement, the parties now wish to enter
into this Project Addendum for the purposes of setting forth the
responsibilities and obligations of the parties in regards to conducting a
certain clinical research program entitled “A multicenter, double blind,
randomized, dose-ranging, placebo controlled study evaluating defined doses of
percutaneously delivered via Boston Scientific Stiletto endocardial direct
injection catheter system pVGI.1 (VEGF 2) (placebo 20, 200 or 800 ug ) in
patients with class III or IV Angina” (“Study”) under Sponsor’s protocol #
VEGF2-CAD-CL-007 (“Protocol”), which Protocol is incorporated herein by
reference.

 

NOW, THEREFORE, for good and valuable consideration contained herein, the
exchange, receipt and sufficiency of which are acknowledged, the parties agree
as follows:

 

1. Services.

 

1.1 - PPD shall perform those certain services set forth in the proposal
submitted to Sponsor by PPD, which proposal is attached hereto as Exhibit A and
incorporated herein by reference (“Services”).

 

1.2 - Patient Enrollment. For the avoidance of doubt, the parties understand and
agree that enrollment rates set forth herein are good faith estimates only and
PPD shall exercise all reasonable diligence to meet enrollment expectations.

 

1.3 MedDRA. In the event PPD is requested to perform services which require PPD
to use the MedDRA medical dictionary, Sponsor shall be solely responsible for
obtaining and maintaining all required MedDRA licenses for all parties to whom
Sponsor instructs PPD to distribute MedDRA terminology, and all costs and
expenses associated therewith.

 

2. Compensation and Payment.

 

2.1 - Compensation - For its performance of Services under this Project
Addendum, PPD shall receive a total sum anticipated not to exceed $3,226,031.00
of which $3,196,081.00 shall be fixed direct costs, and of which $29,950.00
shall be handled as indirect reimbursable costs. Should a change in any of the
key Study parameters, e.g., number of sites, number of patients, number of CRF
pages, number of statistical tables or listings, study timeline or protocol
design result in an increase or decrease in the Study budget, such financial
implications will be summarized in writing and approved by Sponsor.

 

The indirect reimbursable costs are estimated and may vary as circumstances
require.

 

2.2 - Payment - Payment for the fixed direct costs and indirect reimbursable
costs will be made according to the Payment Schedule set forth in Exhibit B
attached hereto and incorporated herein by reference.

 

Project Quotation

  Page 1



--------------------------------------------------------------------------------

2.3 – Payments to PPD shall be made to:

 

PPD Development, LP

12937 Collections Center Drive

Chicago, Illinois 60693

Tax ID# xx-xxxxxx

 

Or, if wired to: Bank

 

Acct #: xxxxxxxxx

ABA: xxxxxxxx

Acct Name: xxxxxxxxxxx

 

3. Standard Operating Procedure

 

PPD shall conduct the Study according to PPD’s Standard Operating Procedures
(“SOPs”). These SOPs are subject to revision by PPD in which case PPD shall
notify Sponsor of revision. If any such SOP revision can be reasonably expected
to affect the budget or timelines for the Study, PPD shall submit to Sponsor
revised cost estimates or timelines for the relevant Services which will become
a part of this Agreement upon written approval by Sponsor. The current SOPs for
conducting and monitoring clinical trials are available for review upon request
by Sponsor.

 

Upon mutual agreement in writing, the parties may conduct the Study under
Sponsor’s standard operating procedures. In such case, Sponsor shall provide
prompt and reasonable training to any PPD personnel subject to such SOPs at
Sponsor’s expense.

 

4. Term and Termination.

 

The term of this Project Addendum shall commence on the Effective Date and end
upon the completion of Services unless otherwise terminated in accordance with
the Agreement.

 

5. Incorporation by Reference/Conflict of Terms.

 

The terms and conditions of this Project Addendum and Exhibits hereto are hereby
incorporated into and made a part of the Agreement. To the extent any terms
contained in an Exhibit hereto conflict with this Project Addendum, the terms of
this Project Addendum shall govern and control. In the event of any
inconsistency between the Agreement, the Project Addendum, and the Protocol, the
terms of the Protocol shall govern first, followed by the Project Addendum, and
then by the Agreement unless otherwise specified.

 

6. Modifications.

 

Any changes to this Project Addendum or its Exhibits shall be documented by
written Amendments executed by both parties and shall be attached hereto.

 

7. Notices.

 

Each Party represents that its respective contact person set forth below shall
have the authority to make all executive decisions regarding this Project
Addendum. Any notice required or permitted to be given hereunder by either party
hereunder shall be in writing and shall be deemed given on the date received if
delivered personally or by fax or five (5) days after the date postmarked if
sent by registered or certified U.S. mail, return receipt requested, postage
prepaid to the following address:

 

Project Quotation

  Page 2



--------------------------------------------------------------------------------

If to PPD:

PPD Development, LP

3151 17th Street Extension

Wilmington, North Carolina 28412

Attention: CEO

Tel: (910) 251-0081

Fax: (910) 762-5820

 

If to Sponsor:

 

Corautus Genetics, Inc.

75 Fifth Street, NW, Suite 313

Atlanta, Georgia 30308

Attention: Vice President of Finance and Administration

 

8. Counterparts and Facsimiles.

 

This Project Addendum may be executed in counterparts and the counterparts,
together, shall constitute a single agreement. A facsimile transmission of this
signed Agreement bearing a signature on behalf of a party shall be legal and
binding on such party.

 

IN WITNESS WHEREOF, this Project Addendum has been executed and delivered by the
parties hereto by their duly authorized officers as of the Effective Date.

 

PPD DEVELOPMENT, LP   Corautus Genetics, Inc. By:   PPD GP, LLC             ITS
GENERAL PARTNER         By:  

/s/ Fred B. Davenport, Sr.

--------------------------------------------------------------------------------

  By:  

/s/ Richard E. Otto

--------------------------------------------------------------------------------

Name:  

President

--------------------------------------------------------------------------------

  Name:   Richard E. Otto         Title:   Chief Executive Officer

 

Project Quotation

  Page 3